IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 June 3, 2008
                                No. 07-30442
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

BYRON SIGNORELLI

                                           Plaintiff-Appellant

v.


RICHARD STALDER, Secretary of Department of Corrections State of
Louisiana; JERRY LARPENTER, Sheriff Terrebonne Parish; MARCEL J NULL,
Warden; MARGIE WHITNEY, Nurse RICHARD NEAL, Medical Director

                                           Defendants-Appellees


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:06-CV-2859


Before GARWOOD, WIENER, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Byron Signorelli, Louisiana prisoner # 385493, appeals the dismissal of his
42 U.S.C. § 1983 suit alleging deliberate indifference to his serious medical
needs. All parties agreed to proceed before the magistrate judge. We affirm.
      Signorelli contends that the magistrate judge denied him due process by
(1) denying him appointment of counsel; (2) denying him a FED. R. CIV. P. 26(f)

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-30442

discovery conference; (3) denying two unspecified discovery motions; (4) denying
him access to medical records from Chabert Medical Center; and (5) denying his
motion for a default judgment.
      Signorelli’s case did not present “exceptional circumstances” warranting
the appointment of counsel, see Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.
1982); consequently, he has not shown an abuse of discretion relative to the
denial of his motion. See Lewis v. Lynn, 236 F.3d 766, 768 (5th Cir. 2001). With
regard to the denial of his Rule 26(f) motion, Signorelli has failed to show how
he was prejudiced by that ruling. Consequently, any error on the part of the
magistrate judge in denying his request was harmless. See FED. R. CIV. P. 61.
Signorelli has inadequately briefed the remaining due process arguments, and,
therefore, he has waived their review. See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Signorelli additionally argues that the magistrate judge’s summary
judgment dismissal of Richard Stalder, Jerry Larpenter, and Marcel Null was
erroneous. Supervisory officials are not liable for the actions of subordinates on
a theory of vicarious liability or respondeat superior. Thompkins v. Belt, 828
F.2d 298, 303 (5th Cir. 1987). A supervisor may be held liable under § 1983 only
if either (1) he was personally involved in the constitutional deprivation, or
(2) there existed a causal connection between the supervisor’s wrongful conduct
and the constitutional violation. Id. at 304. Signorelli has identified no evidence
of Stalder’s, Larpenter’s, or Null’s personal involvement in his medical
treatment. Therefore, he has not borne his burden of producing evidence
“set[ting] forth specific facts showing that there is a genuine issue for trial,”
regarding their liability, Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256
(1986), and he has consequently shown no error on the part of the magistrate
judge in dismissing them from the suit.
      Finally, Signorelli challenges the magistrate judge’s dismissal of his claim
against Richard Neal following a bench trial. Signorelli, however, has failed to

                                        2
                                No. 07-30442

provide (or request) a transcript of those proceedings. It is impossible to
entertain the merits of his constitutional claim absent a trial transcript. See
Farrar v. Cain, 756 F.2d 1148, 1152 (5th Cir. 1985).
      AFFIRMED.




                                      3